In a proceeding pursuant to CPLR article 78 inter alia (1) to review a determination of the appellant zoning board of appeals, dated June 20, 1974 and made after a hearing, which denied petitioner’s application for a special use permit and (2) to compel the zoning board to issue the said permit, the appeal is from a judgment of the Supreme Court, Suffolk County, entered August 5, 1975, which (1) annulled the determination and (2) directed the zoning board to issue the permit as requested, subject to any reasonable conditions it might deem appropriate. Judgment affirmed, without costs or disbursements. Under the facts herein, the Special Term was warranted in reaching the conclusion that it did. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.